DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit to U.S. Provisional Application Serial Number 62/853,655, filed 5/28/2019.  Claims 1-23 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 10/4/2022 is acknowledged.  Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected inventions, there being no allowable generic or linking claim.  Claims 1-10 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 10/21/2020 has been considered by the examiner.  NPL cite 96, Wang et al., is lined through because no date is given; thus, the cite has not been considered.  

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites “wherein the MPCs are incubated in media comprising (i) one or more growth factors, preferably selected from the group consisting of VEGF-A, FGF-2, and EGF, and (i) a TGFbeta receptor antagonist”.  It would appear that the claim should recite “wherein the MPCs are incubated in media comprising (i) one or more growth factors, preferably selected from the group consisting of VEGF-A, FGF-2, and EGF, and (ii) a TGFbeta receptor antagonist” because the claim is reciting that the media should comprise two components, one or more growth factors and a TGFbeta receptor antagonist.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps performed when the population of provided cells are human embryonic stem cells.  Claim 1 recites that the claimed method comprises providing a population of induced pluripotent stem cells (iPSCs) or human embryonic stem cells (h-ES cells).  Claim 1 teaches iPSCs are to be incubated in media in the presence of a GSK3 inhibitor, under conditions sufficient for the iPSC to differentiate into intermediate mesodermal progenitor cells (MPCs), but does not disclose what steps are to be taken if the provided cells are human embryonic stem cells.  Hence, claim 1 is indefinite because essential steps are omitted.  Claims 2-10 do not resolve the indefiniteness; hence, claims 2-10 are also rejected under 35 U.S.C. 112(b) for indefiniteness.

Claim 10 recites the limitation "the iECs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends from claim 1; yet, claim 1 does not recite “iECs”; hence, antecedent basis for the limitation is lacking and claim 10 is rejected under 35 U.S.C. 112(b) for indefiniteness.  Amendment of “iPSCs” to “iECs” (along with a definition of the abbreviation) in the last line of claim 1 would overcome this rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generating induced endothelial cells (iECs) from intermediate mesodermal progenitor cells (MPCs) differentiated from induced pluripotent stem cells (iPSCs), does not reasonably provide enablement for generating iPSCs from MPCs which have been differentiated from iPSCs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988): (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are not overly broad but are drawn to differentiating MPCs, differentiated from iPSCs, back to iPSCs.  The nature of the invention is the differentiation of cells, i.e. the physiological arts.  The level of one of ordinary skill in the physiological arts is generally high (often equivalent to Ph.D. level of skill) and the physiological arts are known to be unpredictable (MPEP 2164.03).  No prior art disclosure teaches generating iPSCs from MPCs which have been differentiated from iPSCs.  Hence, because of the unpredictable nature of the art and the absence of the method in the prior art, a person of ordinary skill in the art at the time of filing would have necessarily relied on the direction and working examples provided by the inventor in order to practice the invention without undue experimentation.  The original disclosure does not provide any working examples or guidance for differentiating MPCs, differentiated from iPSCs, back to iPSCs.  The working examples and guidance provided in the original disclosure are drawn to methods of producing induced endothelial cells (iECs), not iPSCs, from MPCs which have been differentiated from iPSCs.  Hence, a person of ordinary skill in the art at the time of filing would have had to engage in undue experimentation to practice the claimed method if it is enabled at all; therefore, claims 1-10 are rejected under 35 U.S.C. 112(a) because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with the claims.
It would appear that claim 1 was intended to recite “maintaining the MPCs under conditions sufficient for the MPCs to differentiate into iECs” and that the substitution of “iPSCs” for “iECs” was an unintentional typographical error.  Correcting “iPSCs” to “iECs” in the last line of the claim would overcome this rejection.  Hence, in the interest of compact prosecution, for the art rejection set forth below, the claim is interpreted as being drawn to methods of producing induced endothelial cells (as recited in the preamble) rather than being drawn to producing the starting material (iPSCs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mummery et al., US 2016/0115453 (cite A, attached PTO-892; herein “Mummery”) in view of Suknuntha et al., 2018 (NPL cite 87, IDS, 10/21/2020).
Mummery teaches methods for the production of induced endothelial cells (iECs) from induced pluripotent stem cells (iPSCs) (Abst.).  Mummery teaches iECs are produced by (a) culturing iPSCs in a defined medium comprising Activin A, BMP4, VEGF165 (i.e. VEGF-A) and CHIR992021 (GSK3 inhibitor), then culturing the cells produced in step (a), i.e. mesodermal progenitor cells (MPCs), in defined medium comprising VEGF165 (i.e. VEGF-A) and SB43152 (TGFbeta inhibitor) to produce the iECs [0033-38].  Mummery teaches that the iPSCs are treated with the defined medium of step (a) for days 0 to 3 of the protocol, then the medium is refreshed with fresh VEGF (i.e. VEGF-A) and SB-431542 (TGFbeta inhibitor) [0090] and demonstrates that ETV2 expression is up-regulated in the cells at day 4 [0090].
Mummery does not teach introducing an exogenous nucleic acid encoding ETV2 to the MPCs to express exogenous ETV2; however, a person of ordinary skill in the art at the time of filing would have found it obvious to introduce an exogenous nucleic acid encoding ETV2 to the MPCs to express exogenous ETV2 to further enhance the production of iECs in view of the disclosure of Suknuntha.
Suknuntha teaches methods of differentiating induced pluripotent stem cells (iPSCs) into endothelial cells (iECs) comprising delivering chemically modified messenger RNA expressing ETV2 into the iPSCs (Abst.).  Suknuntha teaches human iPSCs can be converted to endothelial cells by overexpression of ETV2 (p. 526, ¶2).  Suknuntha teaches that chemically modified mRNA has improved stability and translational efficiency (pp. 525-6, “Introduction”) wherein the modified mRNA (mmRNA) is produced with pseudouridine (p. 526, “Synthesis of modRNA”).  Suknuntha demonstrates that transfection of human embryonic stem cells (hESCs; WA01) or human induced pluripotent stem cells (hiPSCs; HSH2i-BM9) with mmRNA encoding ETV2 led to an endothelial phenotype in >80% of the cells within about 24 hours of transfection (p. 530, “Generation of Endothelial Cells and Hematopoietic Progenitors from PSCs”, ¶1).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to modify the method of Mummery to include transfection of the mmRNA for ETV2 taught by Suknuntha at the second step of Mummery’s method to enhance the production of iECs because Mummery teaches that differentiation of endothelial cells from iPSCs comprises the transient expression of ETV2 early in the second step (i.e. day 4) and Suknuntha teaches that overexpression of ETV2 by transfection of mmRNA for ETV2, in itself, leads to differentiation of iPSCs to endothelial cells; therefore, claims 1-2, 4-5 and 8 are prima facie obvious.
Regarding claim 2, Mummery teaches that the GSK3 inhibitor is CHIR992021; therefore, claim 2 is prima facie obvious.
Regarding claims 4 and 5, Mummery teaches that the defined medium of the second step comprises VEGF-A (VEGF165) and TGFbeta receptor antagonist SB431542; therefore, claims 4 and 5 are prima facie obvious.
Regarding claim 8, the mmRNA for ETV2 taught by Suknuntha comprises pseudouridine; therefore, claim 8 is prima facie obvious.
Mummery teaches that step (a) of their method is from day 0 to day 3 wherein the media is refreshed on day 3 with media comprising VEGF and a TGFbeta inhibitor; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the iPSCs are incubated in the presence of the GSK3 inhibitor for about 48 hours; therefore, claim 3 is prima facie obvious.
Suknuntha teaches that the peak of ETV2 expression from the ETV2 mmRNA is over the first 2 days after transfection of the mmRNA (Fig. 2C); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to incubate the cells in the method made obvious by Mummery in view of Suknuntha for about 48 hours after introduction of the ETV2 nucleic acid; therefore, claim 6 is prima facie obvious.
Suknuntha teaches that the ETV2 DNA used to produce the ETV2 mmRNA is the human ETV2 transcript (p. 526, “Construction of In Vitro Transcription (IVT) Templates”) which would be at least 95% identical to SEQ ID NO:1 because SEQ ID NO:1 is the Homo sapiens ETV2 transcript (p. 31 of PG-Pub of instant application); therefore, claim 7 is prima facie obvious.
Mummery teaches that the human induced pluripotent stem cells can be generated from skin biopsy fibroblasts, i.e. a human primary cell [0005]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the iPSCs to be derived from a human primary cell; therefore, claim 9 is prima facie obvious.
Mummery teaches further proliferating the induced endothelial cells produced from iPSCs [0037]; therefore, claim 10 is prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651